Field, J.
This libel is within the provisions of the Pub. Sts. e. 145, § 11. The decree of divorce nisi did not dissolve the bond of matrimony existing between Annie M. Cameron and John W. Cameron, and she was, at the time her marriage with the libellant was solemnized, the wife of Cameron. Her belief that her marriage with the libellant was valid is, in law, immaterial, for such a marriage is absolutely void. Pub. Sts. o. 145, §§ 4, 7. The facts reported do not bring the case within the Pub. Sts. c. 145, § 27. It is contended that the absolute decree of divorce entered on her libel against Cameron on November 21, 1882, may be held to relate back to the time when she'filed her application for a final decree, which was on November 20, 1882, and before her marriage with the libellant. It does not appear that this decree was ordered by the court to take effect as of November 20, or as of any date prior to the signing of the decree. There is nothing in the statutes indicating that such a decree can be made to take effect before it is signed, and we doubt the power of the court to enter such a decree nunc pro tune. However this may be, the decree in this case was not entered nunc pro tune. The libellant is entitled to a decree declaring the marriage void. White v. White, 105 Mass. 325. Edgerly v. Edgerly, 112 Mass. 53. Fox v. Davis, 113 Mass. 255. Thompson v. Thompson, 114 Mass. 566. Moors v. Moors, 121 Mass. 232.
The form of the decree must be settled by a single justice, to whom application may be made by either party for orders concerning the care, custody, and maintenance of the minor child. See Pub. Sts. c. 145, § 15. So ordered.